Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page1of11 PagelD 5813

 
 
  

U,
Norry SD

STRICTO
IN THE UNITED STATES DISTRICT CURT NPIS RIC UR
FOR THE NORTHERN DISTRICT OF TEXAS F T. LE D TEXAg
AMARILLO DIVISION

   
  
  
  

  

BRETT C. BARTON,
Plaintiff,
2:19-CV-181-Z

Vv.

C. R. BARD, INC., and BARD
PERIPHERAL VASCULAR, INC.,

Or? 2 GA ON KD OD 9 9 SOD

Defendants.

MEMORANDUM OPINION AND ORDER

This is a products liability case that, along with many others, spent years in a Multi-District
Litigation (“MDL”) court in Arizona. This case was transferred to this district and division in
September 2019, and Plaintiff Brett C. Barton now seeks “intra-district” transfer of this case to
Judge Karen Scholer in the Dallas Division. ECF No. 36. Defendants C.R. Bard, Inc., and Bard
Peripheral Vascular, Inc., (hereinafter “Defendants”) oppose the transfer. ECF No. 35. For the
reasons discussed below, Plaintiffs Amended Motion to Transfer (ECF No. 36) is DENIED.

J. BACKGROUND

On January 3, 2014, physicians in Amarillo, Texas implanted a Meridian® Vena Cava
Filter that was manufactured and marketed by Defendants into Plaintiff's inferior vena cava
(“IVC”). ECF No. 1 at 2-3. In August 2015, the Judicial Panel for Multidistrict Litigation
(“JPML”) consolidated twenty-two cases against Defendants that alleged various IVC filters were
defective into one MDL court in Arizona. ECF No. 3 at 1. The JPML selected the MDL court to
preside over common discovery, pretrial matters, and bellwether trials. Id. Since then, over 8,000
individual plaintiffs have filed civil actions against Defendants—many of which were filed directly

in the MDL court. Jd. Based on the recommendation of the MDL court, the JPML remanded or

1
 

Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page 2of11 PagelD 5814

transferred the remaining cases to their appropriate districts and divisions across the country. Jd.
at 1-2. In many cases, the parties agreed to the venue as (1) identified by the plaintiff in the short
form complaint, or (2) where the plaintiff was implanted with the filter. Jd. at 4.

Plaintiff's short form complaint states that (1) venue would be proper in the Eastern District
of California, and (2) the IVC filter was implanted while Plaintiff resided in Texas. ECF No. 1 at
1, 2. Rather than selecting the Eastern District of California, the JPML transferred the case to this
Court in Amarillo, Texas—a far cry from Plaintiff's requested home venue—as it is the district
and division where Plaintiff was implanted with the IVC filter. See ECF Nos. 3, 4. Plaintiff does
not seek transfer of venue to California but seeks “intra-district” transfer from the Amarillo
Division to the Dallas Division. ECF No. 36.

At the time Plaintiff filed his motion, the MDL had transferred thirty-three cases to the
Northern District of Texas. ECF No. 35 at 5. Today, there are approximately fifty cases pending
in this district: seventeen in the Dallas Division, six in the Amarillo Division, with the remaining
cases dispersed across the other five divisions. As is common in mass tort litigation, the Dallas
Division reassigned its MDL cases to one United States District Court Judge—the Honorable
Karen Scholer. Jd. Plaintiff now seeks to transfer this action to the Dallas Division which, after
reassignment, would be presumably presided over by Judge Scholer.

II. LEGAL STANDARD

Under 28 U.S.C. § 1404(a), courts have broad discretion to transfer “any civil action to any
other district or division where it might have been brought” initially when it is “[flor the
convenience of parties and witnesses, in the interest of justice.” In re Volkswagen of Am., Inc. , 545
F.3d 304, 314 (Sth Cir. 2008) (hereinafter, “Volkswagen IT’) (citing Veba—Chemie A.G. v. M/V

Getafix, 711 F.2d 1243, 1247 (Sth Cir. 1983); Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254
 

Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page 3of11 PagelD 5815

(1981) (noting the “relaxed standards for transfer”)). A plaintiff might have brought an action ina
district or division if, at the time he filed the action: (1) any defendant resided in that district or
division, and (2) all defendants resided within the state. 28 U.S.C. § 1391(b)(1). Venue is also
proper in “a judicial district in which a substantial part of the events or omissions giving rise to the
claim occurred.” 28 U.S.C. § 1391(b)(2).

The moving party bears the burden to show that there is “good cause” for transfer and must
demonstrate “that the transferee venue is clearly more convenient,” and “in the interest of justice.”
Volkswagen II, 545 F.3d at 315. In most transfer cases, courts examine eight private and public
interest factors. Jd. The four private interest factors are: “(1) the relative ease of access to sources
of proof; (2) the availability of compulsory process to secure the attendance of witnesses; (3) the
cost of attendance for willing witnesses; and (4) all other practical problems that make trial of a
case easy, expeditious and inexpensive.” In re Volkswagen AG, 371 F.3d 201, 203 (Sth Cir. 2004)
(hereinafter, “Volkswagen I’) (citing Piper Aircraft, 454 U.S. at n.6). The four public interest
factors are: “(1) the administrative difficulties flowing from court congestion; (2) the local interest
in having localized interests decided at home; (3) the familiarity of the forum with the law that
will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws [or in] the
application of foreign law.” Jd.

While these factors “are not necessarily exhaustive or exclusive,” the Fifth Circuit notes
that “none . . . can be said to be of dispositive weight.” Volkswagen II, 545 F.3d at 315 (citing Gulf
Oil Corp. v. Gilbert, 330 U.S. 501 (1947); Action Indus., Inc. v. U.S. Fid. & Guar. Corp., 358 F.3d
337, 340 (Sth Cir. 2004)). “Public and private factors aside, a court must also independently
consider how much weight to assign a plaintiff’s choice of forum.” Seramur v. Fed. Ins. Co., Civ.

A. No. 3:19-CV-1678-B2019, WL 3253369, at *2 (N.D. Tex. June 19, 2019) (Boyle, J.) (citing
 

Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page4of11 PagelD 5816

Davis v. City of Fort Worth, Civ. A. No. 3:14~CV—1698-D, 2014 WL 2915881, at *2 (N.D. Tex.
June 25, 2014) (Fitzwater, J.). “A plaintiffs choice is normally entitled to deference, but when she
files suit outside her home forum, the weight accorded to the choice is diminished.” Jd. (internal
marks omitted) (quoting Sivertson v. Clinton, Civ. A. No. 3:11-CV—0836—-D, 2011 WL 4100958,
at *4 (N.D. Tex. Sept. 14, 2011) (Fitzwater, J.). Furthermore, courts shall not consider the
convenience of counsel because it is irrelevant to the analysis. In re Horseshoe Entm’t, 337 F.3d
429, 434 (Sth Cir. 2003); see also Volkswagen I, 371 F.3d at 206 (holding that it is reversible error
for the district court to consider the convenience of counsel). Therefore, “within the district court’s
sound discretion, exercised in light of the particular circumstances of the case . . . the court must
balance the two categories of interest—private and public—to resolve whether the movant has
carried his burden.” Nat’! Union Fire Ins. Co. of Pittsburgh PA v. Lauren Engineers &
Constructors, Inc., Civ. A. No. 3:19-CV-1742-S, 2019 WL 6071073, at *1 (N.D. Tex. Nov. 14,
2019) (Scholer, J.) (citations and internal marks omitted).

III. ANALYSIS

This case is different than “most cases” seeking transfer under 28 U.S.C. § 1441. See
Volkswagen IT, 545 F.3d at 315. Under authority granted by the JPML, the Plaintiff filed directly
into the MDL court and did not choose his home forum per se. ECF No. 1. Based the MDL court’s
recommendation, the JPML ultimately ordered the transfer to the Amarillo Division. ECF No. 3.
Plaintiff now seeks transfer to the Dallas Division—a venue that is neither Plaintiff's initially
selected forum nor the home forum of Plaintiff or Defendants. See ECF Nos. 1, 36. Rather, this is
the location where “a substantial part of the events or omissions giving rise to the claim occurred”
because it is where the physicians implanted the allegedly defective [VC filter into Plaintiff. 28

U.S.C. § 1391(b)(2); see also ECF No. 2. The parties do not dispute, and the Court concludes, that

 
 

fn

Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page5of11 PagelD 5817

Plaintiff could have originally brought this action in either the Amarillo Division or Dallas
Division. Thus, the Court finds that venue is proper in the district and division. Accordingly, since
venue is proper in either division, the Court now turns its attention to the balance of the private
and public factors.!
A. Private Factors for the Convenience of the Parties

Plaintiff asserts that transfer to the Dallas Division is appropriate because it is (1) more
convenient, and (2) would be more practical. ECF Nos. 37 at 4; 39 at 2-3. In summary, Plaintiff
argues that the first three factors are neutral and only the fourth private factor weighs in his favor.

1. Relative Ease of Access to Sources of Proof

Plaintiff argues that the access to sources of proof factor “is neutral at worst because the
same discovery will occur in this case regardless of venue.” ECF No. 39 at 2. However, as Plaintiff
acknowledges, of the case-specific discovery that remains to be completed, the treating physicians
who implanted and retrieved the IVC filter all are located in Amarillo. Jd. Further, Plaintiff claims
that depositions of non-party witnesses? “will occur where those parties and witnesses are found
regardless of which venue this case is transferred to.” ECF No. 36 at 6. However, Plaintiff offers
no evidence to show that venue in Amarillo mires the ease of access to sources of proof. At the
same time, Plaintiff acknowledges that sources of proof exist right here in Amarillo, and that
depositions of the treating physicians will occur here—not in Dallas. Id.

Although some relevant sources of proof are allegedly located in Dallas, the Court finds
that Plaintiff's argument under this factor, when afforded its due weight, fails to demonstrate that

the Dallas Division is a “clearly more convenient” venue that “in the interest of justice” requires

 

1 Plaintiff’s motion to transfer addresses the legal standard for consolidation under Rule 42, and thus fails to address
the proper legal standard and all the factors under 28 U.S.C. § 1441. However, both in Defendants’ response (ECF
No. 35) and in Plaintiff's reply brief (ECF No. 39), all the appropriate factors are addressed.

2 i.e., Plaintiff's treating physicians.
ee

Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page6of11 PagelD 5818

transfer. See Volkswagen IT, 545 F.3d at 315-16; see also Cortis, Inc., v. Cortislim Int’l Inc., 3:12-
cv-00562-P, 2012 WL 12885719, at *8 (N.D. Tex. Oct. 16, 2012) (Solis, J.) (noting that movants
need to allege more than broad allegations of convenience and should instead specifically identify
each witness or source of proof that will be inconvenienced or unavailable). Thus, while this factor
might be neutral at best for Plaintiff, the Court concludes the relative ease of access to sources of
proof weighs against transfer.
2. Availability of Compulsory Process to Secure the Attendance of Witnesses

Plaintiff asserts that the availability of the compulsory process is neutral because, as long
as they would not incur a substantial expense, any non-party witnesses can be subpoenaed to attend
a trial, hearing, or deposition anywhere in Texas. ECF No. 39 at 2. Plaintiff speculates that his

“treating physicians will likely be called at trial by video deposition”—because that is how counsel

 

has conducted trials in other similar cases. ECF 36 No. at 6. However, Defendants are currently
opposed to this proposal. ECF No. 35 at 4. Without assurances from the parties, the Court will not
rely on blanket speculation. See Cortis, 2012 WL 12885719, at *8. The parties should not assume
that this trial will be conducted in the same manner and fashion as the bellwether trials in Arizona.

While flights from Amarillo to Dallas take less time than the average “rush hour” drivetime
in the DFW Metroplex, there is no evidence that the physicians or other non-party witnesses will
not incur substantial expenses. Plaintiff has failed to demonstrate that the Amarillo-based
physicians would be compensated for their travel expenses, lost profits, and replacement costs to
secure their attendance for trial in Dallas. The Court finds that Plaintiff has failed to meet his
burden in demonstrating that the compulsory process to secure the attendance of non-party
witnesses is available “without substantial expense.” See Volkswagen II, 545 F.3d at 315-16.

However, without a showing by Defendants that non-party witnesses are unwilling to testify, the

 
Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page 7of11 PagelD 5819

Court concludes this factor is deemed neutral. See, e.g., McNew v. C.R. Bard, Inc., No. 1:19-CV-
195-H, 2020 WL 759299, at *3 (N.D. Tex. Feb. 14, 2020) (Hendrix, J.) (citations omitted)
(concluding “that this factor is neutral because Bard has not provided the Court with any reason to
suspect that there may be unwilling witnesses in this case.”).
3. The Cost of Attendance for Willing Witnesses

Plaintiff next argues that the cost of attendance factor is neutral. ECF No. 39 at 3. Plaintiff
asserts that, if transferred, there will be no additional burden on witnesses because the physicians
are “expected” to testify at trial by video depositions, and because all other trial witnesses will
either be flown into Dallas or reside near Dallas. Jd. As noted in the previous section, Plaintiff has
not shown, other than by vague and non-specific claims, that the cost of attendance for willing
witnesses will either be the same, or less, if transferred to the Dallas Division. On the contrary,
cost of attendance in Dallas is likely higher for willing witnesses because food, lodging, local
travel, and almost everything else is less expensive in Amarillo. Notably, 72-ounce steak dinners
are free.?

While the witnesses who “likely” live near Dallas would be saved some expense, they all
are or were employees of Defendants—not willing non-party witnesses. ECF No. 39 at 2.
Naturally, if the cost of attendance for its witnesses was too onerous in Amarillo, Defendants
would have requested a change in venue too. However, Defendants continue to assert that this is
the most convenient venue and oppose transfer to Dallas. See ECF. No. 35. Plaintiff fails to
demonstrate any articulable facts as to who these witnesses are, or any costs they would incur.
ECF No. 39 at 3. Instead, Plaintiff only claims that this factor is neutral. ECF No. 39 at 3. The

only witnesses even remotely identified are Plaintiff's treating physicians, who may have a higher

 

3 If eaten in one hour. See The Big Texan, http://www.bigtexan.com/ (last visited April 8, 2020).
7

 
 

Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page 8of11 PagelD 5820

cost of attendance with trial in Dallas rather than in their home city of Amarillo. Accordingly,
because the Court finds that venue in Dallas would likely impose greater costs on the witnesses,
and because Plaintiff has not shown otherwise, the Court concludes that this factor weighs against
transfer.

4. All Other Practical Problems for an Easy, Expeditious, and Inexpensive Trial

Plaintiff rests his entire argument on the final factor: efficiency. Plaintiff argues that
“practical efficiencies weigh strongly in favor of transfer” because Judge Scholer has an
“expedited ‘rocket-docket’ system she has set up to quickly and efficiently deal with” her
seventeen cases. /d. Plaintiff further argues that because Dallas has an international airport, it
would be “far more convenient for the parties and counsel.” The Court disagrees.

First, the Court considers only the convenience of the parties and witnesses and affords no
consideration to counsel’s personal sentiments of convenience. See Volkswagen I, 371 F.3d at 206.
While additional flights or driving distance do pose a slight inconvenience, traveling to Amarillo
is not so inconvenient that venue must be transferred—and especially not because Dallas has “an
international airport.” ECF No. 39 at 3. In fact, Amarillo has its own international airport. The
Rick Husband Amarillo International Airport serves the Amarillo metropolitan population
(approximately 310,000), the Texas Panhandle, the Oklahoma Panhandle, and Eastern New
Mexico with dozens of daily flights on major carriers: Southwest Airlines, American Airlines, and
United Airlines. One-stop flights from San Francisco to Amarillo are occasionally shorter than
they are to Dallas. Additionally, when it comes to airport security, the shorter and more efficient
TSA checkpoints in Amarillo are more convenient than those at the crowded international airports

in Dallas—particularly during a coronavirus pandemic.
 

Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page9of11 PagelD 5821

Second, Plaintiff argues that having this case before one judge would avoid inconsistent
decisions and allow the judge to organize proceedings to accommodate the parties and their
witnesses. ECF No. 36 at 6. Currently, six cases transferred from the MDL court are pending
before this Court. By Plaintiffs reasoning, if this case is transferred to the Dallas Division, then
all cases pending anywhere in this district should also be transferred. The Court agrees that Judge
Scholer is an exceptionally competent trial judge who has effectively and efficiently managed the
Dallas Division’s MDL cases to date—which weighs in favor of transfer. But this Court has the
same constitutional requirements to read, analyze, and apply the law to the facts—like Judge
Scholer.

Additionally, because this Court has five other cases pending before it, discovery and pre-
trial matters will be streamlined. If this were the only case pending before the Court, or if all of
the other MDL cases were pending before Judge Scholer, then the analysis might be different.
However, this case is neither the lone case pending in West Texas, nor is it the only one pending
before this Court. On the contrary, the majority of cases in this district have not been transferred,
reassigned, or “consolidated” to the Dallas Division.

The Amarillo Division is not strained or backlogged with civil actions waiting to be set for
trial. In fact, the Court’s civil docket is open for an easy, expeditious, and inexpensive trial—one
that the Court is pleased to schedule. The parties can be assured that the Court will implement
procedures and protocols similar to Judge Scholer’s and will move this case towards trial or
resolution with speed and efficiency. Therefore, the Court concludes that some practicality factors
weigh in favor of transfer, and some practicality factors weigh against transfer—thus netting a

“neutral” score on said factor.
Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page 10o0f11 PagelD 5822

B. Public Factors in the Interest of Justice
Plaintiff asserts that public factors also weigh in favor of transfer to the Dallas Division
because it is (1) in the interest of judicial efficiency, and (2) has greater localized interests. ECF
No. 37 at 6; ECF No. 39 at 4. In summary, Plaintiff argues that the first two factors weigh in his
favor, while the third and fourth factors are neutral or inapplicable.
1. Administrative Difficulties Flowing from Court Congestion
Plaintiff asserts that the administrative duties flowing from court congestion of this case
weigh in favor of transfer. ECF No. 39 at 4. Defendants argue the opposite. ECF No. 35 at 5. While
Plaintiff argues that he desires the Dallas Division to avail himself of Judge Scholer’s “rocket
docket,” Defendants assert that the earliest a trial setting could be set would be about a year from
now.’ Id. The probable trial date in Judge Scholer’s courtroom is roughly identical to the probable
trial date in this Court—at least under the standard scheduling orders in the Amarillo Division.
However, with an expedited scheduling order, the parties should not be surprised if a trial date in
this case is set before the cases pending in Dallas. Because it is confident that both venues are
ready, willing, and able to manage the litigation, the Court concludes that this factor is neutral.
2. Local Interest in Having Localized Interests Decided at Home
Next, Plaintiff claims that venues in Arizona, New Jersey, California,’ and “likely” the
Dallas Division “have a far greater interest in this case than the Amarillo Division.” ECF No. 39
at 4. However, Plaintiff does not seek transfer to venue in Arizona, New Jersey, or California.

Plaintiff's argues that Dallas has a “far greater” localized interest than Amarillo because

 

4 The Court notes that this order is entered during the COVID-19 pandemic. As such, these trial dates and deadlines

will likely be further delayed.
5 Arizona and New Jersey are the home venues of Defendant, while California is the home venue of Plaintiff.

10
Case 2:19-cv-00181-Z-BR Document 43 Filed 04/09/20 Page 11o0f11 PagelD 5823

Defendants’ “sales reps [sic] involved in selling the filter to Plaintiffs treating physicians all likely
live in the Dallas area.” Jd. The Court disagrees.

Plaintiff fails to state with any specificity what localized interests inhere in Dallas that do
not inhere in Amarillo—other than a hazy claim that other witnesses or employees “likely” live in
Dallas. Id. While Amarillo is the location of the alleged injury, the Court strains to find any
localized interests that connects Plaintiff to the Dallas area. See ECF No. 1. Plaintiff's home venue
at the time of the alleged injury was the Amarillo Division, and at the time of filing was apparently
in Northern California. See ECF No 1. Therefore, because Amarillo has a local interest in this
case—and Dallas has none—the Court concludes that this factor weighs against transfer.

3. Familiarity of the Forum with the Law that will Govern the Case and
Avoidance of Unnecessary Conflict of Laws Issues

Lastly, both parties assert that the third and fourth factors regarding familiarity with forum
law and potential conflicts of law are inapplicable as this case implicates “intra-district” transfer.
ECF No. 39 at 4; ECF No. at 35 at 6. As such, the Court concludes that these factors are neutral.

IV. CONCLUSION

Fairness and judicial efficiency are highly relevant in the Court’s determination of whether
transfer to the Dallas Division would be “clearly more convenient” and “in the interest of justice.”
28 U.S.C. § 1404(a). Considering the arguments advanced by the parties and weighing all factors
regarding Plaintiff's Amended Motion to Transfer (ECF No. 36), the Court determines that
Plaintiff has not met his burden and DENIES the motion.

SO ORDERED.

April 9, 2020 | a
HEW J. KACSMARYK |
ITED STATES DISTRICT JUDGE

11
